—In an action to recover damages for medical malpractice, the defendant North Shore University Hospital appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated October 6, 1992, which denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the motion of the defendant hospital for summary judgment. There are questions of fact as to whether the care and treatment of the mother and the infant plaintiff were rendered solely by or under the direction of the mother’s private obstetrician or whether the hospital’s employees were responsible for the alleged malpractice. Ritter, J. P., Pizzuto, Santucci and Altman, JJ., concur.